Grant, J.
{after .stating the facts). It is -unnecessary to state the grounds upon which the defendant company asks relief. It was a nominal party, made necessary only to secure to the complainants the money due them on the judgment. The decree settled the entire controversy between complainants and Johnston. At that time the defendant company had not appeared in the suit. The decree operated as a discontinuance of the chancery suit so far as it concerned the insurance company. The injunction was dissolved, and the company was left to pursue such further remedy as it deemed advisable by independent suit. Widner v. Lane, 14 Mich. 124; Comstock v. Comstock, 24 Mich. 39.
The decree is affirmed, with costs.
The other Justices concurred.